DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5 and 9 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Yabuki et al. (US 2019/0196394, hereinafter “Yabuki”).
Regarding claim 1, Yabuki teaches an image forming apparatus 100 (Fig. 1) comprising: 
a main casing 101 (Fig. 1); 
a drum cartridge 1 attachable to and detachable from the main casing (“information indicating whether the drum cartridge 1 is new” implies that it is attachable to and detachable from the main casing; [0049-0050]), the drum cartridge including a photosensitive drum 11 (Fig. 2 [00042]) and a drum memory 151 (Fig. 1 [0037]); 
a toner cartridge 2 attachable to and detachable from the drum cartridge (Fig. 1 [0036]), the toner cartridge including a toner memory 241 (Fig. 1 [0037]); 
a display 103 (Fig. 1 [0040]); and 
a controller 102 (Fig. 6 [0035]), 
wherein the controller is configured to: 
determine whether an error occurs in the drum cartridge through a communication with the drum memory (S1-S5 in Fig. 7 [0087-0099]; 
determine whether an error occurs in the toner cartridge through a communication with the toner memory (S6-S10 in Fig. 7 [0100-0112]); and 
when determining that an error occurs in the drum cartridge and determining that an error occurs in the toner cartridge (i.e., when the first determination process and second determination process are performed in parallel), display on the display an error relating to the drum cartridge in preference to displaying on the display an error relating to the toner cartridge ([0117, 0119]).
Regarding claim 2, Yabuki teaches the image forming apparatus according to claim 1, wherein the controller 102 is configured to communicate with the toner memory 241 through the - 25 -drum cartridge (via drum circuit board 15) when the toner cartridge is attached to the drum cartridge (Fig. 6 [0082]).
Regarding claim 3, Yabuki teaches the image forming apparatus according to claim 2, wherein the drum cartridge further includes a substrate 15 (Fig. 1 [0037]), and wherein the controller is configured to communicate with the toner memory through the substrate (Fig. 6 [0082]).
Regarding claim 4, Yabuki teaches the image forming apparatus according to claim 3, wherein the substrate 15 includes the drum memory 151 (Fig. 1 [0037]), and wherein the controller is configured to communicate with the drum memory through the substrate (Fig. 6 [0082]).
Regarding claim 5, Yabuki teaches the image forming apparatus according to claim 4, wherein the controller is configured to: attempt to communicate with both of the drum memory and the toner memory; and when failing to communicate with the drum memory (NO in S4/NO in S15; Figs. 7-8) and succeeding in communicating with the toner memory (YES in S9/YES in S65; Figs. 7 & 9), display on the display an error indicating that the substrate is abnormal in preference to displaying on the display an error relating to the toner cartridge ([0117-0119]). 
Regarding claim 9, Yabuki teaches the image forming apparatus according to claim 1, wherein the toner cartridge further includes a developing roller 22 (Fig. 5 [0044]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 6, and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawakami (JP 2014-081602).  (Note: paragraphs of Kawakami correspond to those in the machine translation of Kawakami provided herewith.)
Regarding claim 1, Kawakami teaches an image forming apparatus 1 (Fig. 3) comprising: 
a main casing 53 (Fig. 4); 
a drum cartridge 47 attachable to and detachable from the main casing (Fig. 3 [0042]), the drum cartridge including a photosensitive drum 36 and a drum memory 57 (Figs. 3-4 [0044]); 
a toner cartridge 40 attachable to and detachable from the drum cartridge, the toner cartridge including a toner memory 56 (Figs. 3-4 [0043]); 
a display 58 (Fig. 4 [0047]); and 
a controller 60 (Fig. 4 [0048]), 
wherein the controller is configured to: 
determine whether an error occurs in the drum cartridge through a communication with the drum memory (S11-S12 in Fig. 5; [0059]); 
determine whether an error occurs in the toner cartridge through a communication with the toner memory (S16-S18 in Fig. 5; [0062]); and 
when determining that an error occurs in the drum cartridge, display on the display an error relating to the drum cartridge ([0059]), and when determining that an error occurs in the toner cartridge, display on the display an error relating to the toner cartridge ([0063]).
Kawakami does not explicitly teach when determining that an error occurs in the drum cartridge and determining that an error occurs in the toner cartridge, display on the display an error relating to the drum cartridge in preference to displaying on the display an error relating to the toner cartridge.  According to the flow in Fig. 5 and [0059-0062], it appears that once an error in the drum cartridge is determined, a determination of an error occurring in the toner cartridge is not made. 
However, according to paragraph [0013], Kawakami discloses that when the drum cartridge is not attached and it is determined that printing is not possible, the control unit further determines that the toner cartridge is attached.  Therefore, the controller would be able to determine that an error occurs in the drum cartridge and then determine that an error occurs in the toner cartridge.  In this instance, since the error occurring in the drum cartridge would be determined first, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the controller such that an error relating to the drum cartridge would be displayed on the display in preference to displaying on the display an error relating to the toner cartridge.  One would have been motivated to make this modification in order to prioritize the error message relating to the drum cartridge because this error would make printing impossible, whereas printing is still able to performed in some situations even if the toner cartridge is not attached ([0051]). 
Regarding claim 6, modified Kawakami teaches the image forming apparatus according to claim 1, wherein the controller is configured to: - 26 -attempt to communicate with both of the drum memory and the toner memory; and when failing to communicate with both of the drum memory and the toner memory, display on the display an error indicating that the drum cartridge is not attached in preference to displaying on the display an error indicating that the toner cartridge is not attached (supra [0059, 0062]).
Regarding claim 7, modified Kawakami teaches the image forming apparatus according to claim 6, wherein the controller is configured to: when succeeding in communicating with the drum memory, attempt to authenticate the drum memory (i.e., read out the identification information; [0052]); and when failing to authenticate the drum memory, display on the display an error indicating that the drum cartridge cannot be recognized in preference to displaying on the display an error relating to the toner cartridge ([0059]).



Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawakami (JP 2014-081602) in view of Harada et al. (US 2005/0078165).
Regarding claim 8, modified Kawakami teaches the image forming apparatus according to claim 7, further comprising a main memory 62 (Fig. 4 [0048]), wherein the controller is configured to: when succeeding in authenticating the drum memory, read data stored in the drum memory from the drum memory (S11-S12; [0059-0060]).
Kawakami does not explicitly teach the controller configured to determine whether a type of the drum cartridge indicated by the read data matches a type of the drum cartridge indicated by data stored in the main memory; and when determining that the type of the drum cartridge indicated by the data does not match the type of the drum cartridge indicated by the data stored in the main memory, display on - 27 -the display an error relating to the type of the drum cartridge in preference to displaying on the display an error relating to the toner cartridge.
Harada teaches a controller configured to determine whether a type of cartridge indicated by read data matches a type of cartridge (authorized product) indicated by data stored in a main memory 13 (S402-S403 in Fig. 8; [0063]); and when determining that the type of the drum cartridge indicated by the data does not match the type of the drum cartridge indicated by the data stored in the main memory (NO in S403), display on - 27 -the display an error (unauthorized product notice) relating to the type of the drum cartridge (Figs. 8 & 10; [0067-0068]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the controller of Kawakami such that is was configured to determine whether a type of the drum cartridge indicated by the read data matches a type of the drum cartridge indicated by data stored in the main memory; and when determining that the type of the drum cartridge indicated by the data does not match the type of the drum cartridge indicated by the data stored in the main memory, display on - 27 -the display an error relating to the type of the drum cartridge in preference to displaying on the display an error relating to the toner cartridge.  One would have been motivated to make this modification in order to alert a user that printing quality may be deteriorated or malfunction may occur when attempting to utilize an unauthorized product (Harada Fig. 10).

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Osada (US 2012/0069382), Park (US 2010/0070794), Urasawa (US 2011/0279844), and Kotake (US 2010/0265538) are cited for teaching prioritizing notifications.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLA J THERRIEN whose telephone number is (571)272-2677. The examiner can normally be reached Monday-Friday 8 am - 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571)272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARLA J THERRIEN/Primary Examiner, Art Unit 2852